DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication: Amendment filed on 13 April 2022.  
The instant application claims priority U.S. Application No. 14/134,976, with a priority date of 19 December 2012.
Claim(s) 22-41 is/are pending and present for examination.  Claim(s) 22, 31, and 39 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 30 and 38 have been amended.
No claims have been newly added.
No claims have been further cancelled.

As per claims 30 and 38, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 25-27, 29, 31, 34, 35, 37, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manico et al, USPGPUB No. 2008/0215984, filed on 18 December 2007, and published on 4 September 2008, in view of Kellock et al, USPGPUB No. 2008/0101762, filed on 13 December 2004, and published on 1 May 2008.
As per independent claims 22, 31, and 39, Manico, in combination with Kellock, discloses:
A method comprising:
analyzing, by a computing device, a first set of media items associated with a user, each media item having associated metadata {See Manico, [0074], wherein this reads over “At step 620 the system reads and records existing metadata, referred to herein as input metadata, associated with each of the asset files such as time/date stamps, exposure information, video clip duration, GPS location, image orientation, and file names.”}; 
identifying, by the computing device, based on said analysis, a set of related characteristics among the media items in the first set, said characteristics corresponding to a time period and a type of content depicted within the media items {See Manico, [0074], wherein this reads over “At step 620 the system reads and records existing metadata, referred to herein as input metadata, associated with each of the asset files such as time/date stamps, exposure information, video clip duration, GPS location, image orientation, and file names.”}; 
forming, by the computing device, a cluster of media items associated with an event based on the identified characteristics, each media item in said cluster comprising said type of content associated with said time period {See Manico, [0076], wherein this reads over “At decision step 660 a subset of the user's assets can be automatically selected based on the combined metadata and user preferences. This selection represents an edited set of assets using rank ordering and quality determining techniques such as image value index. At step 670 the user may optionally choose to override the automatic asset selection and choose to manually select and edit the assets. At decision 680 an analysis of the combined metadata set and selected assets is performed to determine if an appropriate theme can be suggested” and “A theme in this context is an asset descriptor such as sports, vacation, family, holidays, birthdays, anniversaries, etc. and can be automatically suggested by metadata such as a time/date stamp that coincides with a relative's birthday obtained from the user profile.”}; 
analyzing, by the computing device, a plurality of templates within a template database based on criteria defined by the characteristics, and based on said analysis, identifying a set of templates that have characteristics matching the set of characteristics, said template characteristics further comprising information indicating time criteria for identifying a time within a media item when said event is provided by the media item's content {See Manico, [0076], wherein this reads over “A theme in this context is an asset descriptor such as sports, vacation, family, holidays, birthdays, anniversaries, etc. and can be automatically suggested by metadata such as a time/date stamp that coincides with a relative's birthday obtained from the user profile.”}; 
applying, via the computing device, each of the templates in said set of templates to said cluster of media items, said application of the templates causing said cluster of media items to be edited such that a different version of the cluster is created for each applied template {See Manico, [0077], wherein this reads over “These third party assets and effects include dynamic auto-scaling image templates, automatic image layout algorithms, video scene transitions, scrolling titles, graphics, text, poetry, music, songs, digital motion and still images of celebrities, popular figures, and cartoon characters all designed to be used in conjunction with user generated and/or acquired assets”}; 
scoring, via the computing device, each version of said edited media item cluster based on each version's metadata {See Kellock, [0104], wherein this reads over “In step 706, the list of folders to each of which a net score has been assigned as described above, is sorted in the descending order of the net scores. This ensures that folders that have not been used recently, have been created most recently, appear deepest in the folder hierarchy and contain the largest number of media files of a particular type, appear at the top of the final sorted list.”}; 
identifying, via the computing device, a subset of media items from said cluster, said subset identified based on said scoring {See Kellock, [0111], wherein this reads over “Now, according to step 504, N.sub.V video files and N.sub.P picture files are selected from the video and picture file lists respectively. For the very first production of a session, the video and picture files must be selected from the top of the sorted file lists resulting from step 502”}; and
creating, via the computing device, a mixed-media module comprising said subset of media items {See Manico, [0079], wherein this reads over “At step 300 the theme specific effects are applied to the arranged user and theme specific assets for the intended output type. At step 310 a virtual output type draft is presented to the user along with asset and output parameters such as provided in LUT 320 which includes output specific parameters such as image counts, video clip count, clip duration, print sizes, photo album page layouts, music selection, and play duration. These details along with the virtual output type draft are presented to the user at step 310. At decision step 330 the user is given the option to accept the virtual output type draft or to modify asset and output parameters.”}. 
	Manico is directed to the invention of automatically suggesting a theme for a media story by identifying appropriate assets and effects to be included in a story.  Manico fails to disclose the features of “scoring, via the computing device, each version of said edited media item cluster based on each version's metadata” and “identifying, via the computing device, a subset of media items from said cluster, said subset identified based on said scoring.”
	Kellock is directed to the invention of automatically editing media recording based upon specific production criteria.  
	As per the claimed feature of “scoring, via the computing device, each version of said edited media item cluster based on each version's metadata,” Kellock discloses “the list of folders to each of which a net score has been assigned as described above, is sorted in the descending order of the net scores” such that “[t]his ensures that folders that have not been used recently, have been created most recently, appear deepest in the folder hierarchy and contain the largest number of media files of a particular type, appear at the top of the final sorted list.”  See Kellock, [0104].  That is, Kellock discloses a system wherein scores are assigned to folders (i.e. a media item cluster) based upon metadata such as the related timestamp of said folders.  
	As per the claimed feature of “identifying, via the computing device, a subset of media items from said cluster, said subset identified based on said scoring,” Kellock discloses “the video and picture files must be selected from the top of the sorted file lists resulting from step 502.”  See Kellock, [0111].  That is, Kellock discloses the selection of media items such as video and picture files wherein the selection is based upon the media items with the best score.
	Accordingly, wherein Kellock discloses the assignment of scores to folders of media items and the subsequent selection of media items for use in outputting a production media item, it would have been obvious to one of ordinary skill in the art to improve the prior art of Manico with that of Kellock for the predictable result of further scoring and selecting the media items of Manico as disclosed by the aforementioned features of Kellock.
As per dependent claims 25 and 34, Manico, in combination with Kellock, discloses:
The method of claim 22, further comprising analyzing each media item in said first set;
identifying, based on said analysis, information identifying a user associated with each media item {See Manico, [0076], wherein this reads over “For example, if the face recognition algorithm identifies "Molly" and the user's profile indicates that "Molly" is the user's daughter.”}; and
determining, based on said identifying information, a social connection between said user and each identified user {See Manico, [0076], wherein this reads over “For example, if the face recognition algorithm identifies "Molly" and the user's profile indicates that "Molly" is the user's daughter.”}. 
As per dependent claim 26, Manico, in combination with Kellock, discloses:
The method of claim 25, wherein said cluster of media items is formed based on said determined social connection {See Manico, [0076], wherein this reads over “Dynamic themes can be provided to automatically customize a generic theme such as "Birthday" with additional details. If image templates are used in the theme that can be modified with automatic "fill in the blank" text and graphics this would enable changing "Happy Birthday" to "Happy 5.sup.th Birthday Molly" without requiring user intervention”}. 
As per dependent claims 27 and 35, Manico, in combination with Kellock, discloses:
The method of claim 26, further comprising: communicating, over a network, said created mixed-media module to each identified user having an associated media item in said cluster {See Manico, [0074], wherein this reads over “By providing an ID the system can incorporate any user's preferences and profile information, previous usage patterns, personal information such as existing personal and familial relationships and significant dates and occasions. This also can be used to provide access to a user's address book, phone, and/or email list, which may be required to facilitate sharing of the finished product to an intended recipient.”}.  
As per dependent claims 29 and 37, Manico, in combination with Kellock, discloses:
The method of claim 22, wherein said characteristics of the media items further comprise at least one of a geographical location, tags and identifiers of people within content of the media items {See Manico, [0074], wherein this reads over “At step 620 the system reads and records existing metadata, referred to herein as input metadata, associated with each of the asset files such as time/date stamps, exposure information, video clip duration, GPS location, image orientation, and file names”}. 
Claims 23, 24, 30, 32, 33, 38, 40, 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manico et al, in view of Kellock et al, and in further view of Schmit et al, USPGPUB No. 2013/0148940, filed on 9 December 2011, and published on 13 June 2013.
As per dependent claims 23, 32, and 40, Manico, in combination with Kellock and Schmit, discloses:
The method of claim 22, wherein a portion of the media items in said subset have altered playback capabilities, wherein said altered playback capabilities are based on how a media item's metadata was scored {See Schmit, [0007], wherein this reads over “The frame data of each video frame within each subset of video frames is scored to produce an individual frame score for the respective video frame. A subset score is calculated for each subset of video frames based on the individual scores of the video frames within the respective subset. Video frames are selected for altering the playback speed based at least on a comparison of the subset scores, whereby the selected video frames are selected for removal to provide an increased playback speed or are selected for duplication to provide a decreased playback speed”}. 
The combination of Manico and Kellock fails to disclose the claimed feature of “wherein a portion of the media items in said subset have altered playback capabilities, wherein said altered playback capabilities are based on how a media item's metadata was scored.”
Schmit is directed to the invention of a method for altering video playback speeds.  Specifically, Schmit discloses that “[t]he frame data of each video frame within each subset of video frames is scored to produce an individual frame score for the respective video frame” such that “[a] subset score is calculated for each subset of video frames based on the individual scores of the video frames within the respective subset” and “Video frames are selected for altering the playback speed based at least on a comparison of the subset scores, whereby the selected video frames are selected for removal to provide an increased playback speed or are selected for duplication to provide a decreased playback speed.”  See Schmit, [0007].  That is, Schmit discloses the altering the playback speed (i.e. altered playback capabilities) based upon the attributed score (i.e. how a media item’s metadata is scored).
Wherein Manico and Kellock are directed to the generation of a new media item based upon a selected subset of media items, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Manico and Kellock with that of Schmit for the predictable result of a system wherein the media items may be combined in such a fashion wherein the playback of said media items are altered based upon the scores attributed to said playback media items as disclosed by Schmit.
As per dependent claims 24, 33, and 41, Manico, in combination with Kellock and Schmit, discloses:
The method of claim 23, wherein a media item's playback capabilities comprise playing the media item at a slower pace in connection with the media item's metadata's score being higher {See Schmit, [0007], wherein this reads over “The frame data of each video frame within each subset of video frames is scored to produce an individual frame score for the respective video frame. A subset score is calculated for each subset of video frames based on the individual scores of the video frames within the respective subset. Video frames are selected for altering the playback speed based at least on a comparison of the subset scores, whereby the selected video frames are selected for removal to provide an increased playback speed or are selected for duplication to provide a decreased playback speed”}. 
As per dependent claims 30 and 38, Manico, in combination with Kellock and Schmit, discloses:
The method of claim 22, wherein said different versions of the cluster have different playback speeds based on applied characteristics of the applied templates {See Schmit, [0007], wherein this reads over “The frame data of each video frame within each subset of video frames is scored to produce an individual frame score for the respective video frame. A subset score is calculated for each subset of video frames based on the individual scores of the video frames within the respective subset. Video frames are selected for altering the playback speed based at least on a comparison of the subset scores, whereby the selected video frames are selected for removal to provide an increased playback speed or are selected for duplication to provide a decreased playback speed”}. 
Claims 28 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manico et al, in view of Kellock et al, and in further view of Official Notice.
As per dependent claims 28 and 36, the Office takes Official Notice that the feature of “social connection indicates whether the user and each other user is a friend, follower and/or contact on a social media site” would have been widely-known to one of ordinary skill in the art.  That is, wherein social media is based upon a social connection between a user and other user/entities, it would have been obvious to one of ordinary skill in the art that the connection include a friend, follower, and/or contact.  Furthermore, wherein Manico is directed to producing media items which include a plurality of persons, it would have been obvious to one of ordinary skill in the art that said plurality of persons further include those related to the user via social media connections.

Response to Arguments
Applicant's arguments filed 13 April 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
Applicant asserts the argument that “the themes in Manico are fundamentally different from the templates recited in Applicant’s claims.”  See Amendment, page 9.  The Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this instance, Applicant fails to assert specific arguments as to how the cited portion of Manico would be “fundamentally different” from Applicant’s claimed invention.
Secondly, Applicant asserts the argument that “Manico is silent as to how applying the themes cause the media items to be edited.”  See Amendment, page 9.  The Examiner respectfully disagrees.  It is noted that Manico discloses that the third party assets and effects are “designed to be used in conjunction with user generated and/or acquired assets.”  See Manico, [0077].  Wherein the effects include dynamic auto-scaling image templates and other media asset modifications, it would have been obvious to one of ordinary skill in the art that the application of said effects would result in the editing of media items under the broadest reasonable interpretation.
Additionally, Applicant asserts the argument that “the determination of what theme to use for the media assets ultimately rests with the user and not with a computing device.”  See Amendment, pages 9-10.  The Examiner respectfully disagrees.  It is noted that Manico discloses that “[b]y analyzing the relationship and image content a more specific theme can be suggested.”  See Manico, [0076].  Furthermore, Manico discloses that “a list of available themes” can be provided such that a user has the option to manually select a theme.  See Manico, [0076].  It is noted that the recited limitations only require “applying, via the computing device, each of the templates in said set of templates to said cluster of media items.”  The limitation does not require that “the determination of what theme to use” ultimately rests with a computing device.  Rather, all that is required is that the steps of analyzing and applying a plurality of templates is done by and via a computing device respectively.
Lastly, Applicant asserts the argument that “the folders described by Kellock are not structurally or functionally the same as the claimed different versions of an edited media item cluster.”  See Amendment, page 10.  The Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art of Kellock discloses features directed to scoring and sorting subsets of media items such that specific media items may be utilized.  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art of Manico with that of Kellock for the predictable result of scoring and selecting the media items of Manico according to the aforementioned features of Kellock.
For the aforementioned reasons above, the claim rejections under 35 U.S.C. 103 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/

5/27/2022
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152